Citation Nr: 1037146	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  09-18 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel




REMAND

The Veteran had active military service from August 1966 to July 
1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, that granted the Veteran service connection for 
posttraumatic stress disorder and awarded an initial 10 percent 
disability rating.

As a preliminary matter, the Board notes that as the appeal of 
the Veteran's claim for an initial rating in excess of 10 percent 
for posttraumatic stress disorder emanates from the Veteran's 
disagreement with the initial 10 percent rating assigned 
following the grant of service connection, the Board has 
characterized the claim as for a higher initial rating, in 
accordance with Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Board notes further that in May 2010, before he was notified 
that his case had been certified to the Board, the Veteran 
submitted a timely request for a personal hearing before a 
Veterans Law Judge.  See 38 C.F.R. §§ 20.703, 20.1304(a) (2009).  
This request was sent to the RO in St. Petersburg, Florida, 
pursuant to the Veteran's relocation from Missouri to Florida.  
(Notice of the Veteran's changed address was provided to the St. 
Louis RO via a December 2009 letter.)  The case is therefore 
remanded to the St. Petersburg RO so that it may schedule a 
hearing and send notice of the hearing to the Veteran and his 
representative.  

The Veteran has a right to provide hearing testimony on appeal.  
See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a) 
(2009).  In accordance with his request, the Veteran must be 
provided an opportunity to present testimony during a hearing 
before a member of the Board sitting at the RO.  See 38 C.F.R. § 
20.704 (2009).

In view of the foregoing, the case is REMANDED for the following 
action:

The RO should schedule the Veteran for a 
hearing before a member of the Board 
sitting at the St. Petersburg RO.  The RO 
must notify the Veteran and his 
representative of the date and time of the 
hearing in accordance with 38 C.F.R. 
§ 20.704(b) (2009), and give the Veteran 
and his representative opportunity to 
prepare for the hearing.  

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant until 
he is notified.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


